DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“sensor port interface about a first end” of Claims 1, 10, and 15 must be shown or the feature(s) canceled from the claim(s).  Merriam-Webster defines “about” as on all sides or around. For example, Figure 3A illustrates a sensor port interface located at a first end, not “about” a first end
“sensor assembly being provided about the sensor port interface” of Claims 1, 10, and 15 must be shown or the feature(s) canceled from the claim(s). For example Figure 9B illustrates a sensor assembly which would be adjacent a sensor port interface, not “about” the sensor port interface
“port provided about the element housing” of Claims 10 and 15 must be shown or the feature(s) canceled from the claim(s).  Figure 1 illustrates a port adjacent an element housing, not “about” the element housing.
No new matter should be entered
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claim 2 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,958,991. This is a statutory double patenting rejection.
Claim 3 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 10,958,991. This is a statutory double patenting rejection.
Claim 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 10,958,991. This is a statutory double patenting rejection.
Claim 15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 19 of prior U.S. Patent No. 10,958,991. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4 – 10, and 12 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 9, and 16 - 18 of U.S. 10,958,991. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1, the US Patent discloses the limitations in Claim 1.
Regarding Claim 4, the US Patent discloses the limitations in Claim 3.
Regarding Claim 5, the US Patent discloses the limitations in Claim 4.
Regarding Claim 6, the US Patent discloses the limitations in Claim 5.
Regarding Claim 7, the US Patent discloses the limitations in Claim 6.
Regarding Claim 8, the US Patent discloses the limitations in Claim 7.
Regarding Claim 9, the US Patent discloses the limitations in Claim 8.
Regarding Claim 10, the US Patent discloses the limitations in Claim 9.
Regarding Claim 12, the US Patent discloses the limitations in Claim 16.
Regarding Claim 13, the US Patent discloses the limitations in Claim 17.
Regarding Claim 14, the US Patent discloses the limitations in Claim 18.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Regarding Claim 21, the “housing” in the “an external power connection” clause should read “sensor module housing”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 10, and 15, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “about” in claims 1, 10, and 15 is used by the claim to mean “adjacent” or “located at” while the accepted meaning is “on all sides or around.” The term is indefinite because the specification does not clearly redefine the term.
Regarding Claim 2, the claim recites “a sidewall of the second portion of the housing”. It is unclear as to if the sidewall of Claim 2 is the same as the annular sidewall of the second portion of the housing of Claim 1, or if an additional or different sidewall is being claimed, thus rendering the claim indefinite.
Claim 2 recites the limitation "the interior of the housing" in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the circuit card" in the final line.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets the claim as being dependent upon Claim 4
Regarding Claim 7, the claim recites “a sidewall of the first portion of the housing”. It is unclear as to if the sidewall of Claim 7 is the same as the annular sidewall of the first portion of the housing of Claim 1, or if an additional or different sidewall is being claimed, thus rendering the claim indefinite.
Regarding Claim 9, the claim recites “a sidewall of the first or second portion of the housing”. It is unclear as to if the sidewall of Claim 9 is the same as the annular sidewalls of the first or second portion of the housing of Claim 1, or if an additional or different sidewall is being claimed, thus rendering the claim indefinite.
Regarding Claims 10 and 15, the claim recites “at least one or more sensor modules … comprising: …  a sensor port interface… wherein the sensor port interface is configured to attach to the port”; however the claim sets forth a single port. As such it is unclear as to if the claim pertains to a single sensor module or a plurality of ports, thus rendering the claim indefinite.
Regarding Claim 11, the claim recites “a sidewall of the second portion of the sensor module housing”. It is unclear as to if the sidewall of Claim 11 is the same as the annular sidewall of the second portion of the housing of Claim 10, or if an additional or different sidewall is being claimed, thus rendering the claim indefinite.
Claim 11 recites the limitation "the interior of the sensor module housing" in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 14, the claim recites “a sidewall of the first portion or second portion of the housing”. It is unclear as to if the sidewall of Claim 14 is the same as the annular sidewalls of the first or second portion of the housing of Claim 10, or if an additional or different sidewall is being claimed, thus rendering the claim indefinite.
Claim 14 recites the limitation "the housing" in third line.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 15, the claim recites “a sidewall of the second portion of the sensor module housing” and “a sidewall of the first or second portion of the housing. It is unclear as to if this sidewall is the same as the annular sidewall of the second portion of the housing, or if an additional or different sidewall is being claimed, thus rendering the claim indefinite.
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 7 - 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eastoe et al (US 20180340392).
Regarding Claim 1, as best understood, Eastoe discloses a filter element sensor module (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation” See MPEP 2111.02.II), in at least Figures 1 and 3, the module comprising: a housing (100, 200) (Figure 1), the housing having a first portion (200) and a second portion (100) (Figure 1), the first portion having an annular sidewall (sidewalls are annular as seen in Figure 3) and being provided with a sensor port interface (210) about a first end (end interfacing with 220) and being open at a second end (end opposite 220 and having 165) (Figure 1), the second portion being open at a first end (end of 100 having 165) and being closed about a second end (end opposite end of 100 having 165) (Figure 1), an annular sidewall of the second portion having a recessed portion (100 forms an annular sidewall recess where 100 reduces in size to meet 200) (Figure 1), wherein a perimeter of the first end of the second portion (100 at 165) corresponds in shape with a perimeter of the second end of the first portion (200 at 165) so as to form an internal cavity (105, 221) in a mated state (Figure 1); a sensor assembly (220) being provided about the sensor port interface being provided within the housing (Figure 1); processing circuitry being configured to receive signals from the sensor assembly [0072, 0073]; a communication module (electronic card for transmitting sensor readings) being operatively connected to the processing circuitry [0072, 0073], the communication module being configured to transmit one or more sensed parameters from the sensor assembly [0072, 0073]; and a sealing member (165) being configured to seal between the first portion of the housing and the second portion of the housing in the mated state [0070] (Figure 1).
Regarding Claim 7, as best understood, Eastoe discloses an ambient port (port through which 220 passes) through a sidewall of the first portion of the housing (bottom sidewall of 221) (Figure 1).
Regarding Claim 8, as best understood, Eastoe discloses the recessed portion of the second portion of the housing is provided as a flat surface (Merriam-Webster defines “flat” as having a relatively smooth or even surface which illustrates in Figure 1 i.e. there are no hills/valleys/roughness shown on the recessed portion). 
Regarding Claim 9, as best understood, Eastoe discloses an external power connection interface provided through a sidewall of the second portion of the housing (111, 121, 131, 161; 112, 122, 132, 162) [0058, 0059, 0060], the external power connection configured to allow power connection to the processing circuitry and sensor module [0066 – 0068].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastoe et al (US 2018/0340392).
Regarding Claim 4, as best understood, Eastoe discloses the processing circuitry is provided on a circuit card [0073], wherein the circuit card extends along a central portion of the internal cavity from within the first portion of the housing and into the second portion of the housing (electrical components may be provided with volumes 221, 105) [0072].

It is well known in the art circuit cards come in a variety of sizes. Furthermore, the size of the circuit card itself is dependent upon the number and size of components installed thereon. Providing a larger circuit card allows for easier assembly and repair as components are more easily accessible. There also exist minimal spacing between components on a circuit card to prevent electric breakdown, reduce parasitic capacitance, and simplify PCB assembly.
As such, it would have been obvious to one of ordinary skill in the art to utilize a circuit card of an appropriate size for the components required for sensing, processing, and transmitting, including a circuit card that extends along a majority of the central portion of the internal cavity for the benefit easier assembly and repair by allowing components to be more easily accessible so that they may be soldered or desoldered, and to provide minimal spacing between components to prevent electric breakdown, reduce parasitic capacitance, and simplify PCB assembly.

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haldorsen et al. (US 2016/0370245), in further view of Eastoe et al. (US 20180340392), in further view of Patel (US 2017/0048709).
Regarding Claim 10, as best understood, Haldorsen discloses a filter element sensor system, in at least Figure 1, the system comprising: a filter element (instead of valve 51, the pressure measurement can occur across a filter) [0041, 0049] being provided within an element housing (50) (Figure 1); a port (ports providing access to 50 
Haldorsen fails to disclose at least one or more of sensor modules, a remote server, or a user interface. 
Eastoe teaches at least one or more sensor modules, in at least Figures 1 and 3, each sensor module further comprising: a sensor module housing (100, 200) (Figure 1), the sensor module housing having a first portion (200) and a second portion (100) (Figure 1), the first portion having an annular sidewall (sidewalls are annular as seen in Figure 3) and being provided with a sensor port interface (210) about a first end (end interfacing with 220) and being open at a second end (end opposite 220 and having 165) (Figure 1), the second portion being open at a first end (end of 100 having 165) and being closed about a second end (end opposite end of 100 having 165) (Figure 1), an annular sidewall of the second portion having a recessed portion (100 forms an annular sidewall recess where 100 reduces in size to meet 200) (Figure 1), wherein a perimeter of the first end of the second portion (100 at 165) corresponds in shape with a perimeter of the second end of the first portion (200 at 165) so as to form an internal cavity (105, 221) in a mated state (Figure 1), wherein the sensor port interface is configured to attach to a port (210 attaches to the port through which 220 passes, Figure 1); a sensor assembly (220) being provided about the sensor port interface being provided within the sensor module housing (Figure 1); processing circuitry being configured to receive signals from the sensor assembly [0072, 0073]; a sealing member (165) being configured to seal between the first portion of the housing and the second 
It would have been obvious to of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Haldorsen by substituting the differential pressure sensor with a plurality/two of Eastoe’s sensor modules connected via Haldorsen’s ports, the results of the substitution providing the predictable result of measuring pressure upstream and downstream Haldorsen’s filter for the benefit of installing Haldorsen’s apparatus at large water depths and providing redundancy of the sensors, as taught by Eastoe [0036, 0051]
Nevertheless, the combination fails to disclose a remote server, or a user interface.
Patel teaches a remote server (108) [0028] having processing circuitry being configured to receive, store, and analyze the one or more sensed parameters (filter-induced pressure drop) [0015, 0016, 0028]; a user interface configured to provide filter status information based on the sensed parameters to a user [0016, 0034, 0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to include a remote server having processing circuitry being configured to receive, store, and analyze the one or more sensed parameters and a user interface configured to provide filter status information based on the sensed parameters to a user for the benefit of allowing a user 
Regarding Claim 14, as best understood, Eastoe teaches the one or more sensor modules further comprises an external power connection interface provided through a sidewall of the second portion of the sensor module housing (111, 121, 131, 161; 112, 122, 132, 162) [0058, 0059, 0060], the external power connection configured to allow power connection to the processing circuitry and sensor module [0066 – 0068].
The combination would have been obvious for the same reasons as discussed above regarding Claim 10.

Allowable Subject Matter
None of the prior art of record appears to read on the invention as understood by the Examiner and the subject matter of Claims 5, 6, and 12 – 13 appear to be allowable if the rejections under 35 U.S.C. 112  and Double Patenting can be overcome, and the scope of the claim remains unchanged.  However upon applicant' s amendment to overcome the rejections and objections raised by the Examiner and upon the Examiner' s better understanding of the invention a comparison of the prior art to the claims will again be made.
Note that the indication of allowable subject matter is based upon the features which are presently found in the claims.  In overcoming the above rejection, should applicants choose to delete features which are presently in the claims, this indication of allowable subject matter may no longer apply. Deleting features which are presently in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856